AFTER REMAND FROM ALABAMA SUPREME COURT
L. CHARLES WRIGHT, Retired Appellate Judge.
Whereas the Alabama Supreme Court on February 8, 1991, 581 So.2d 484, entered judgment reversing the judgment of this court entered June 20, 1990, 581 So.2d 481, and whereas said supreme court judgment remanded the case to this court with directions to enter an order consistent with its opinion, it is therefore
ORDERED, ADJUDGED and DECREED by the court that its judgment of June 20, 1990 is set aside and the judgment of the Montgomery County Circuit Court of January 8, 1990 is in all respects affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED ON REMAND.
All the Judges concur.